

116 HR 344 IH: Chiropractic Health Parity for Military Beneficiaries Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 344IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Rogers of Alabama (for himself and Mr. Loebsack) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to develop and implement a plan to provide chiropractic health
			 care services for certain covered beneficiaries as part of the TRICARE
			 program.
	
 1.Short titleThis Act may be cited as the Chiropractic Health Parity for Military Beneficiaries Act. 2.Chiropractic health care services from the Department of Defense for certain covered beneficiaries (a)Plan requiredNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall complete development of a plan to provide chiropractic health care services and benefits for eligible covered beneficiaries as a permanent part of the TRI­CARE program.
 (b)Contents of planThe plan developed under subsection (a) shall require that a contract entered into under section 1097 of title 10, United States Code, for the delivery of health care services shall—
 (1)include the delivery of chiropractic services to eligible covered beneficiaries; (2)require that chiropractic services may be provided only by a doctor of chiropractic; and
 (3)provide that an eligible covered beneficiary may select and have direct access to a doctor of chiropractic without referral by another health practitioner.
 (c)Implementation of planThe plan developed under subsection (a) shall provide for implementation of the plan to begin not later than 60 days after the date on which the plan is completed.
 (d)DefinitionsIn this section: (1)The term chiropractic services—
 (A)includes diagnosis (including by diagnostic x-ray tests), evaluation and management, and therapeutic services for the treatment of a patient's health condition, including neuro­mus­cu­lo­skel­e­tal conditions and the subluxation complex, and such other services determined appropriate by the Secretary of Defense and as authorized under State law; and
 (B)does not include the use of drugs or surgery. (2)The term covered beneficiary has the meaning given that term in section 1072(5) of title 10, United States Code.
 (3)The term eligible covered beneficiary means a covered beneficiary excluding a dependent of a member or former member of a uniformed service.
 (4)The term dependent has the meaning given that term in section 1072(2) of title 10, United States Code. (5)The term doctor of chiropractic means only a doctor of chiropractic who is licensed as a doctor of chiropractic, chiropractic physician, or chiropractor by a State, the District of Columbia, or a territory or possession of the United States.
 (6)The term TRICARE program has the meaning given that term in section 1072(7) of title 10, United States Code. 